DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In the second to last indentation stating: 
a sensor device to measure a first amplitude of the first signal at the first junction and to measure a second amplitude at a second signal second junction
The italicized section appears to be a typo that should state “of a second signal at the second junction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14-16 and 18-20 further limit claims 13 and 17, and, thus are also unclear noting that some of these claims further limit these ‘intended use’ of the structure once made rather than active measuring steps described above.
The claims will be examined as best understood.
****It is noted that no restriction requirement has been made, but if the claims incorporate different paths to make a clear delineation between steps/structure that is needed for the moduli limitations or complex admittance space it is possible this would then represent divergent subject matter and a search burden for the examiner and be subject to a restriction requirement***

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (7535237).
In regard to claim 9, Campbell discloses a sensor for measuring complex dielectric properties of a sample material (abstract, col 7 line 64 – col 8 line 2 disclose (dielectric measurements) conductivity and permittivity of soil; see figure 10 noting that capacitors represent imaginary numbers thus ‘complex’), the sensor comprising:
at least two electrodes insertable into a sample material (figure 10, probe 21 – more description is provided, col 4 line 63 – col 5 line 12);
a signal generator to excite the electrodes through a circuit (figure 10, voltage oscillator 24 – col 8 line 50-67), the circuit having a first impedance element (CB, element 61), a second impedance element (CR, element 63), a first node positioned 
a first voltmeter to measure a first voltage amplitude of the signal at the first node (voltmeter 26 - col 9 lines 1-20, the measurement is of that ‘value of voltage’ which would be the instantaneous amplitude at each junction); and
a second voltmeter to measure a second voltage amplitude of the signal at the second node (voltmeter 27 - col 9 lines 1-20, the measurement is of that ‘value of voltage’ which would be the instantaneous amplitude at each junction);
wherein a dielectric permittivity of the sample material and a conductivity of the sample material can be determined using the first and second voltage amplitudes (see col 8 line 47 – col 10 line 19, describing how figure 10 operates, but specifically view col 8 lines 47-49 and col 10 lines 13-19);
wherein the first and second impedance elements have electrical characteristics resulting in absolute error in the determined dielectric permittivity of the sample material of less than 15 units per millivolt of voltmeter error when the sample material has a dielectric permittivity within a range of 1-81 relative dielectric units (it is noted this is not providing any structural difference in the claimed invention vs the prior art, what structure of the invention allows for this usage error? – but note that figures 4-7 discuss results and error rates, the user would have the most accurate impedance elements to have a very low deviation rate, see specifically figures 6 and 7 – col 10 line 64 – col 11 line 15); and
wherein the first and second impedance elements have electrical characteristics resulting in absolute error in the determined conductivity of the sample material of less 
In regard to claim 10, Campbell discloses wherein the absolute error in the determined dielectric permittivity of the sample material is less than 2 units per millivolt of voltmeter error and the absolute error in the determined conductivity of the sample material is less than 0.10 dS/m per millivolt of voltmeter error (it is noted this is not providing any structural difference in the claimed invention vs the prior art – but note that figures 4-7 discuss results and error rates, the user would have the most accurate impedance elements to have a very low deviation rate, see specifically figure 6 in which the Ds/m is very low in certain circumstances and thus would be able to operate at this low error rate - col 10 line 64 – col 11 line 15).
In regard to claim 11, Campbell discloses wherein at least one of the first and second impedances comprises reactive electrical characteristics (each of them are capacitors, and which is a reactive circuit element).
In regard to claim 12, Campbell discloses wherein the signal source, the first impedance element, the second impedance element, and the electrodes form a three wire half bridge configuration (see figure 10, three different wires segment connect the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (7535237).
In regard to claim 1, the Campbell discloses a complex dielectric sensor for porous media (abstract, col 7 line 64 – col 8 line 2 disclose (dielectric measurements) conductivity and permittivity of soil; see figure 10 noting that capacitors represent imaginary numbers thus ‘complex’), the sensor comprising:
a voltage source to output a signal having a frequency and an amplitude (figure 10, voltage oscillator 24 – col 8 line 50-67);

a first impedance electrically connected between the signal source and the electrodes (CB, element 61);
a second impedance electrically connected between the signal source and the electrodes (CR, element 63);
a first junction located between the first impedance and the second impedance (26a);
a second junction located between the second impedance and the at least one electrode of the at least two electrodes (27a); and
a first sensor device to measure a first amplitude of the first signal at the first junction and to measure a second amplitude of the second signal at the second junction (voltmeters 26 and 27, respectively, col 9 lines 1-20, the measurement is of that ‘value of voltage’ which would be the instantaneous amplitude at each junction);
wherein at least one of the first and second impedances comprises a reactive circuit element (each of them are capacitors – CB and CR, and which is a reactive circuit element).
Campbell lacks specifically having a ‘single’ sensing device, that measures the first amplitude of the first signal at the first junction and to measure a second amplitude of a second signal at the second junction. 
MPEP 2144.04 V. B. Making integral - In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Campbell to include wherein the voltmeters could be a single voltmeter module that would perform both voltage measurements in order to provide a more simple design that required less single meters.
In regard to claim 3, Campbell discloses wherein the first impedance comprises a resistor and the second impedance comprises a capacitor or inductor (in figure 10, if we took the path from voltage source 25, the first impedance element can be R1, element 62 while the second impedance element will still be Cr, element 63 – while all other elements remain the same [while there may be more elements present], this would still read on the claim language using terms such as ‘located between’ and ‘electrically connected’).
In regard to claim 5, Campbell discloses wherein the first and second impedances are connected in series (CB and CR are connected in series, specifically when generator 25 is turned off – see col 8 lines 50-54).
In regard to claim 6, Campbell discloses wherein the signal source, the first impedance, the second impedance, and the electrodes form a three wire half bridge configuration (see figure 10, three different wires segment connect the four elements, 
In regard to claims 13, 15, 17, and 18, Campbell discloses a method of manufacturing a complex dielectric sensor (abstract, col 7 line 64 – col 8 line 2 disclose (dielectric measurements) conductivity and permittivity of soil; see figure 10 noting that capacitors represent imaginary numbers thus ‘complex’), the method comprising:
constructing a circuit by connecting a first impedance element (figure 10 - CB, element 61) and a second impedance element (CR, element 63) to a set of electrodes the set of electrodes being positionable within a porous medium (electrodes make up probe 21 – more description is provided in col 4 line 63 – col 5 line 12);
connecting a voltmeter to the circuit to measure a first voltage amplitude between the first impedance element and the set of electrodes (voltmeters 26, col 9 lines 1-20, the measurement is of that ‘value of voltage’ which would be the instantaneous amplitude at each junction), the first voltage amplitude having a first characteristic direction falling on a plot of values in a complex admittance space (the amplitude comes from a capacitance which would have a relation to a complex admittance which is the inverse of impedance and therefore could be plotted in a complex admittance space) and wherein the circle falls on a plot of values of the first characteristic direction in a complex impedance space having a first modulus (the voltage value of Campbell measured by the voltmeter would be an amplitude value and thus able to create a circle which would have a modulus in the same rationale as why the present invention can have a circle on a plot of values);

wherein an angle between the first and second characteristic directions in the complex admittance space is always greater than zero (‘always’ in context of a method claim is not afforded the same weight, as the method is the active step of doing something so the action would happen the one time and only need to read on it one time, the only time the angle would be zero is if they were both real numbers or both the same imaginary number, which would not be the case in Campbell the impedances are both capacitors) wherein the first and second moduli are substantially equal (the circles created from the amplitude values would have no reason to be created around a different plot of values as they are both amplitude voltages coming from capacitance and thus would have a substantially equal moduli).

MPEP 2144.04 V. B. Making integral - In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Campbell to include wherein the voltmeters could be a single voltmeter module that would perform both voltage measurements in order to provide a more simple design that required less single meters.
In regard to claim 14, Campbell does not specifically discloses an angle between the first and second characteristic directions lies with a range extending from about 20 degrees to about 160 degrees (Campbell does not give any numeric value to the angle that would be represented and further noting that this angle description is not an active method step as described in the 35 USC 112 2nd rejection above but a use of the dielectric sensor that would be created by the method of manufacturing of claim, but this rejection represents if Applicant made the method step an active method step that must take place).
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for Campbell to include an angle between the two plots in the admittance space to be between 20 and 160 degrees as the capacitance would create a complex angle as well as to increase the functionality of the system to have angles at any degree necessary for that active measurement which would allow some angles to be inside the 20 to 160 degrees and others to be in the 0-19 and 161 to 179 range (180 would be back to 0 and anything over 180 would likely just be considered 1-179) for complete functionality of the operation of the system.  
In regard to claim 16, Campbell lacks specifically “selecting” the first and second impedances such that: the first and second impedance elements have electrical characteristics resulting in absolute error in the determined dielectric permittivity of the sample material of less than 15 units per millivolt of voltmeter error when the sample material has a dielectric permittivity within a range of 1-81 relative dielectric units and wherein the first and second impedance elements have electrical characteristics resulting in absolute error in the determined conductivity of the sample material of less than 0.25 decisiemens per meter per millivolt of voltmeter error when the sample material has a conductivity within a range of 0 to 5 dS/m (****it is pointed out that Campbell discloses in figures 4-7 results and error rates, the user would have the most 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for Campbell to include selecting impedance values that would be optimal in certain test scenario to have the minimum amount of error to keep the system accurate (which can be seen in figures 4-7 and col 10 line 64 – col 11 line 15).
In regard to claim 19, Campbell lacks specifically wherein the porous medium is described to have a sample admittance having a third modulus, the third modulus being substantially equal to the first and second module.
Campbell and the present invention both have soil as an example of their porous mediums, meaning they would have the same moduli.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for Campbell based on the created circle plot of values around the first and second measured amplitudes, the moduli would all be at the same value moduli because the plot of values of each should be the same for ease of creating the plot around the amplitude measured and the medium representation).
In regard to claim 20, Campbell discloses wherein at least one of the first and second impedance elements is a reactive circuit impedance (each of them are capacitors – CB and CR, and which is a reactive circuit element).
	
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (7535237) and Anjum et al. (10191184).
Campbell lacks specifically wherein the first impedance comprises a capacitor and the second impedance comprises a resistor or an inductor (noting that Campbell does describe the first resistance being a capacitor but does not have the first and second combo as claimed).
Anjum discloses a system for an improved soil moisture sensor in which the first impedance is a capacitor (figure 9, C1) and the second impedance is a resistance (figure 9, R2 such that both have meters between the next elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for Campbell to include the first element being a capacitor and the next element being a resistance in order to have different functionality which could provide reduced temperature drift and reduced sensitivity (col 2 lines 34-39).
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (7535237) and Lock (7944220, cited on the IDS filed January 23, 2020).
In regard to claim 4, Campbell lacks specifically wherein the first impedance comprises an inductor and the second impedance comprises a resistor or a capacitor.
Lock discloses wherein an inductor (figure 3, L1) is connected between the source (signal generator 400) and a resistor (R2), which is then connected to the electrodes that would be present inside the medium to be tested (element 6, col 9 lines 21-42).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (7535237) and Goodwin et al. (4502006).
Campbell lacks specifically a switch configured to selectively and independently apply the signal to the first impedance or second impedance.
Goodwin et al. discloses a oscillator (figure 4, 17) that provides a signal to an impedance (L1 to L4) selected by a select signal (select signal) to be the impedance used in that path (col 8 lines 13-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for Campbell to include multiple impedance paths so as to be able to select between multiple paths as taught by Goodwin et al. so that a user would have more options in the amount of resistance seen across the desired path thus increasing the functionality of the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (7535237) and Izadnegahdar (US Publication 2010/0253369).

Izadnegahdar discloses a soil humidity evaluation device (see figure 6 and abstract) in which the parallel inductor and capacitor (LC) circuit on the reader side is electrically connected to moisture sensor (610 – paragraphs 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for Campbell to include wherein the impedances could be connected in parallel to the sensor circuit as taught by Izadnegahdar in order to change the functionality of the system in a simple design change as desired by the user to employ a different type of sensing that is able to mitigate problems (see paragraphs 26-30), noting that it would be an obvious modification to try impedances in parallel vs being in series (two very common impedance layouts) to see what works better in different circumstances for measurement accuracy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Campbell (7408364) discloses a sensor for measuring moisture and salinity in a soil.  Stockton (5859536) discloses a moisture sensor having low sensitivity to conductance changes including multiple resistors, capacitors, inductors electrically connected between the oscillator and electrodes.  Weinstein (6239601) discloses a device for measuring a thickness in which resistors are connected in series with voltmeters between them.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896